Case 3:20-cr-00091-JAJ-SBJ Document 2 Filed 09/09/20 Page 1 of 4

RECEIVED

SEP 092020
IN THE UNITED STATES DISTRICT COURT
CLERK U.S.
FOR THE SOUTHERN DISTRICT OF IOWA SOUTHERN DISTRICT OF aH

UNITED STATES OF AMERICA, ) Criminal No. 3:20-cr-91
v. ) INDICTMENT
LASHAUN CALVIN LACY, T. 18 U.S.C. § 1623
Defendant.

THE GRAND JURY CHARGES:

COUNT 1
(False Declarations Before a Grand Jury)

On or about July 8, 2020, in the Southern District of Iowa, the defendant,
LASHAUN CALVIN LACY, while under oath and testifying in a proceeding before a
grand jury of the United States in the Southern District of Iowa, did knowingly make
a false declaration, to wit:

1. This same grand jury was conducting an investigation to determine

whether violations of Title 18, United States Code, Section 1347, Health
Care Fraud, and 18 United States Code, Section 1001(a)(2), False
Statements, had been committed, and whether Tykeese Latonya McCray
committed them. It was material to the investigation, namely to the
credibility of the defendant, LASHAUN CALVIN LACY, that the grand jury
ascertain where LASHAUN CALVIN LACY was living from 2010-2019, and
the amount of time that he lived with Tykeese Latonya McCray during that

time period.
Case 3:20-cr-00091-JAJ-SBJ Document 2 Filed 09/09/20 Page 2 of 4

2. At the time and place alleged, the defendant, LASHAUN CALVIN LACY,
appearing as a witness under oath at a proceeding before the grand jury
knowingly made the following declarations in response to questions with
respect to the material matter alleged above:

Q: So from 2015 until you moved from Sandusky Drive, who would you stay
with then? Where were you living?

A: Pretty much up until 2017 I stayed with another friend. Her name was
Tabitha Jones.

Q: So January of 2017 were you residing with her [Tabitha Jones] at that
time?

A Yes.

Q: Now, what about around the Easter holiday? Would you have been
residing with her at that time?

A: Yeah. I believe she moved out in December of 17.

Q: And so for the Memorial Day weekend, would you have been residing
with her at that time?

A: Yes

A: And then what about 4th of July, around that time period? Would you
have been living with her at that time?

Yes.
All right. And then what about as far as Labor Day — or when the kids
started school, when the school went back to session, were you living
with her at that time?

A: Yeah, pretty much. Yeah.

Q: Well, you said she moved in, what, December?

I believe so.
Case 3:20-cr-00091-JAJ-SBJ Document 2 Filed 09/09/20 Page 3 of 4

a

©

oOo PP © P&P OD PB

So you would say the majority of 2017 you were living with Tabitha
Jones?

Yes.

So then let’s talk about 2018. So that was the year that — Well,
actually let’s talk about 2019. 2019 1is when the domestic
happened, so tellme— ‘that would have been in June.

Where were you residing in June of 2019 before the domestic
incident?

At that time I didn’t have a place to stay.

Okay. So where were you living?

I was living out of my truck the ’91 Suburban.

And that would have been June of 2019?

Yes.

And what about the months preceding that? So let’s say January
to May 2019 where were you staying?

I was still homeless living out of my truck.

Okay. I’m asking you today: Is Hannah Jo Court residence —
was that your home?

That was not my home

Okay. And so how many times in a month do you think that you
would sleep there (the Hannah Jo Court residence)?

Maybe three, four times.
And you did housework — or yard work at that property often?

Yes. When I was there, yes. I helped upkeep the place. That
was one of the things that I did do. What didn’t do, I didn’t
provide financially for them. SolIwasthere. I helped with yard
work. I taught the kids to use the equipment since I wasn’t there
all the time, so that —I was involved in my kids’ life, and we made
it — we show face for them to see both of us together. Now, when

3
Case 3:20-cr-00091-JAJ-SBJ Document 2 Filed 09/09/20 Page 4 of 4

the kids wasn’t involved, me and Tykeese was a totally different
story.

3. The highlighted testimony of the defendant, LASHAUN CALVIN LACY,
which he then and there knew was false in that the defendant, LASHAUN
CALVIN LACY, knew that he lived with Tykeese Latonya McCray since
2005; that he did not live with Tabitha Jones for an entire year at any point;
that he was living with Tykeese Latonya McCray in June of 2019; and that
he was providing financial support for his family.

This is a violation of Title 18, United States Code, Section 1623.

A TRUE BILL.

FOREPERSON
Marc Krickbaum /

United States Attorney /

4

\ Lem
Amanda W. Searle
Assistant United States Attorney
